— Appeals by the Motor Vehicle Accident Indemnification Corporation (1) from an order of the Supreme Court, Queens County (Graci, J.), dated June 17, 1981, which granted petitioner’s application to be excused from failing to file a timely report with the police department and (2) as limited by its brief, from so much of a further order of the same court, dated September 10, 1981, as, upon reargument, adhered to the original determination. Appeal from the order dated June 17, 1981 dismissed. That order was superseded by the order granting reargument. Order dated September 10, 1981 affirmed insofar as appealed from. No opinion. Petitioner is awarded one bill of $50 costs and disbursements. Titone, J. P., Lazer, Brown and Niehoff, JJ., concur.